NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2009-1377
                            (Reexamination No. 90/007,080)




                    IN RE ENCAPSULATION TECHNOLOGY, LLC




      Brian D. Smith, Brian D. Smith, P.C., of Denver, Colorado, argued for appellant.

      Mary L. Kelly, Associate Solicitor, Office of the Solicitor, United States Patent and
Trademark Office, of Arlington, Virginia, argued for the Director of the United States
Patent and Trademark Office. With her on the brief were Raymond T. Chen, Solicitor,
and William G. Jenks, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit



                                   2009-1377
                          (Reexamination No. 90/007,080)




                   IN RE ENCAPSULATION TECHNOLOGY, LLC




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office,
                         Board of Patent Appeals and Interferences.

in CASE NO(S).            Reexamination No. 90/007,080

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 23, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk